                                            Case 3:19-cv-02099-RS Document 78 Filed 07/02/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           FEDERAL HOME LOAN MORTGAGE
                                  10       CORPORATION,                                        Case No. 19-cv-02099-RS

                                  11                    Plaintiff,
                                                                                               ORDER GRANTING IN PART AND
                                  12             v.                                            DENYING IN PART MOTION TO
Northern District of California
 United States District Court




                                                                                               STAY PENDING APPEAL
                                  13       CHANHT REATREY KEO, et al.,
                                  14                    Defendants.

                                  15                                          I. INTRODUCTION
                                  16           Defendant Chanht Reatrey Keo moves to stay enforcement of the judgment in this

                                  17   unlawful detainer action while she pursues an appeal.1 Absent a stay, Keo would be evicted on

                                  18   July 6, 2020, pursuant to the judgment entered against her on May 26, 2020. Plaintiff Federal

                                  19   Home Loan Mortgage Corporation (“Freddie Mac”) opposes Keo’s request to stay the lockout for

                                  20   the duration of Keo’s appeal. However, Freddie Mac requests that eviction be stayed until August

                                  21   31, 2020, in light of the Federal Housing Finance Agency’s extension of an eviction moratorium

                                  22   in place due to the pandemic. This matter was taken under submission without oral argument,

                                  23   pursuant to Civil Local Rule 7-1(b). For the reasons explained herein, the motion for a stay

                                  24   pending appeal is granted in part and denied in part.

                                  25

                                  26

                                  27   1
                                        The factual and procedural background of this action were recounted in prior orders and need not
                                  28   be repeated here. See, e.g., Order Granting Mot. for Summary J., Dkt. 52.
                                             Case 3:19-cv-02099-RS Document 78 Filed 07/02/20 Page 2 of 3




                                   1                                         II. LEGAL STANDARD

                                   2            Federal Rule of Civil Procedure 62 explains when proceedings to enforce a judgment may

                                   3   be stayed in federal court.2 The rule provides:

                                   4            (a) Automatic Stay. Except as provided in Rule 62(c) and (d), execution on a
                                                judgment and proceedings to enforce it are stayed for 30 days after its entry,
                                   5            unless the court orders otherwise.
                                   6            (b) Stay by Bond or Other Security. At any time after judgment is entered, a party
                                   7            may obtain a stay by providing a bond or other security. The stay takes effect
                                                when the court approves the bond or other security and remains in effect for the
                                   8            time specified in the bond or other security.

                                   9   Id.

                                  10                                             III. DISCUSSION

                                  11            Because the parties now agree that eviction in this matter should not take place until

                                  12   August 31, 2020 at the earliest, enforcement of the judgment in this action is stayed until that date.
Northern District of California
 United States District Court




                                  13   To stay enforcement beyond that date, Keo will have to post a supersedeas bond pursuant to Rule

                                  14   62(b).

                                  15            Therefore, should Keo still desire to stay the lockout beyond August 31, 2020 while her

                                  16   appeal is pending, she must file a renewed motion to stay pending appeal, in which she must

                                  17   identify what she believes would be an adequate bond to compensate Freddie Mac for lost use of

                                  18   the premises during the pendency of her appeal. She must file this renewed motion by Friday,

                                  19   August 14, 2020.

                                  20

                                  21   2
                                         Keo relies on the standard for staying enforcement under California state law, which requires a
                                  22   stay when the movant makes a showing of extreme hardship absent a stay, and the nonmovant will
                                       not be irreparably injured. See Cal. Code Civ. Proc. § 1176(a). However, as noted in a prior
                                  23   order, a federal court is bound to apply state substantive law on a state law claim, but not state
                                       procedural law. See Case Mgmt. Scheduling Order, Dkt. 37, at 3 n.3 (“In keeping with other
                                  24   courts in this district to have considered the issue, the Federal Rules of Civil Procedure will apply
                                       here.”) (citing cases). Regardless, Keo would fail under this state law procedural standard as well,
                                  25   as she cannot make a showing of extreme hardship absent a stay. She has had years to plan for
                                       this eventuality, and her reference to Bay Area rents as too expensive and therefore her need to
                                  26   sleep on the street is not compelling. Because the record suggests Keo has not paid for housing
                                       for nearly a decade, Keo should have some plan in place to find an alternate residence. Given all
                                  27   unlawful detainer actions entail a significant disruption, more must be required to satisfy the
                                       extreme hardship standard.
                                  28                                                                                                 ORDER
                                                                                                                   CASE NO. 19-cv-02099-RS
                                                                                          2
                                           Case 3:19-cv-02099-RS Document 78 Filed 07/02/20 Page 3 of 3




                                   1          By Friday, August 21, 2020, Freddie Mac must file an opposition, which should include

                                   2   what it believes would be a fair bond amount tied to the fair rental value of the property for the

                                   3   expected duration of the appeal. Both parties should also address whether any subsequent changes

                                   4   to any local, state, or federal eviction moratoriums apply to this action. Lastly, nothing in this

                                   5   order should be construed as limiting the power of the appellate court to stay enforcement of the

                                   6   judgment pending appeal. See Fed. R. Civ. P. 62(g); Fed. R. App. P. 8.

                                   7                                           IV. CONCLUSION

                                   8          Based on the foregoing, enforcement of the judgment in this unlawful detainer action is

                                   9   stayed until August 31, 2020, subject to a further stay contingent on Keo renewing her request and

                                  10   posting an adequate bond.

                                  11

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: July 2, 2020

                                  15                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  16                                                    United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                                                                 ORDER
                                                                                                                   CASE NO. 19-cv-02099-RS
                                                                                         3
